PER OURIAM.
This is an action for the recovery of damages for the publication of matter alleged to be defamatory. It is *348alleged in the complaint that by reason of the publication the plaintiff has been greatly injured in his reputation and business. The following is the allegation of special damages sought to be recovered:
“That by reason Qf the sending of said circulars many persons, firms, and corporations were intimidated, and canceled contracts already made with him, said plaintiff, and declined and refused to enter into contracts with him, for the lease or sale to them of said patent or invention, whereby this plaintiff was put to serious pecuniary loss and injury, to his damage ten thousand dollars.”
It has been several times held that when special damages are sought to be recovered the particulars relating to those damages must be given. Infant Asylum v. Roosevelt, 35 Hun, 501; Dwight v. Insurance Co., 84 N. Y. 493; Kraft v. Dingee, 38 Hun, 345; Childs v. Tuttle, 48 Hun, 228; Peabody v. Cortada, (Sup.) 18 N. Y. Supp. 622. The plaintiff should state the names and addresses of the persons,' firms, and corporations who were intimidated and canceled contracts entered into with him, and who refused to contract with him, by reason of the publication set out in the complaint. The order should be reversed, and the motion granted in accordance with this opinion, with $10 costs and disbursements of appeal, and $10 costs of motion.